DETAILED ACTION
This is the first office action regarding application number 16/914187, filed on 06/26/2020, which claims benefit of priority from U.S. Prov. Pat. App. Ser. No. 62/866,973, filed under the same title on June 26, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 09/12/2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 recite “fibers …. wound around …the first and second supply wires approximate the heating element”. It is not clear how fibers are approximating the heating element. It is not clear if wires are approximating the heating element.
Claims 12-13 are rejected based on their dependency on claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, US 4459473 (hereafter Kamath) and further in view of Kazemi et al., US 20170318626 (hereafter Kazemi), PTOnline website, ptonline.com/articles/plastics-that-conduct-heat,2001 (hereafter PTOnline) and as evidenced by Hyperphysics website 2018, http://hyperphysics.phy-astr.gsu.edu/hbase/Tables/thrcn.html (hereafter hyperphysics).
Regarding claim 1,
“A self-regulating heater cable assembly, the assembly comprising:” (Kamath teaches “Self-regulating electrical strip heaters… The self-regulating characteristic of the heater preferably results from use of a PTC material, particularly a PTC conductive polymer in the heating strip.” in abstract.)
“first and second power supply wires configured to carry electrical power and separated by a solid electrically insulating spacer;”(Column 2, lines 1-3 teaches “first and second elongate, spaced-apart, conductors which can be connected to a source of electrical power”. Column 5, lines 50-56 teaches “the separator strip electrically insulates the conductors from each other so that, when the conductors are connected to a power source, all the current passing between the conductors passes through the heating strip or strips. Such a separator strip can consist essentially of insulating material.”)
“a self-regulating heating element in electrical contact with the first and second power supply wires and converting electric current into thermal energy when the first and second power supply wires are energized,” (Column 2, lines 4-10 teaches “an elongate resistive heating strip which is in electrical contact alternately with the first conductor and the second conductor at contact points which are longitudinally spaced-apart along the length of the strip and along the length of each of the conductors.” It is inherent that a resistive heating strip converts electric current into thermal energy.)

    PNG
    media_image1.png
    384
    513
    media_image1.png
    Greyscale

Fig. 1 and 2 of Kamath teaches a sf-regulating heater
“the heating element being spirally wound around the first and second supply wires and the spacer, and having a spacing that creates gaps between consecutive windings of the heating element;” (Fig. 1)
“the buffer layer filling the gaps between the windings of the heating element,.. and the buffer layer comprising a polymeric material” (Column 9, lines 15-20 teaches “In assembling the novel heaters, the presence of voids is preferably avoided, and a Polysiloxane grease or other thermal conductor can be used to fill any voids.” Here Polysiloxane grease or other thermal conductor corresponds to the buffer layer. Since, the grease is used to fill any voids, it is implied that it fills the voids between the windings of the heating strip.
Polysiloxane corresponds to polymer.)
“a conductive ground layer that couples the heater cable to electric ground, the ground layer surrounding and physically separated from the heating element and the first and second supply wires;”( The claim is interpreted as the ground layer provides earth ground for the heater assembly as described in paragraph [31-32] of the original disclosure “The ground layer 160 may comprise a braid of individual wires, or any other suitable material or composition of materials with sufficient electrical and thermal conductivity, such as foils and other structures suitable for conducting heat and protecting heating cables against punctures and other damage… The ground layer 160 may be connected to a ground fault protection device to protect against ground faults”.
Column 6, lines 25-30 in Kamath teaches “the novel heaters can contain one or more additional elongate conductors which are insulated from the other electrical components”. Thus Kamath teaches conductors, but does not explicitly teach a conductor ground layer.

    PNG
    media_image2.png
    540
    721
    media_image2.png
    Greyscale

Fig. 1 of Kazemi teaches a self-regulating heater 
Kazemi teaches a self-regulating electric heater cable wherein “heater core of PTC material encapsulating a pair of bus wires” as taught in abstract. Kazemi teaches in Fig. 1 power supply wires 102, 104; heater 106; buffer layer 112, a ground layer 113; and polymer outer jacket 114. Paragraph [17] teaches “A ground layer 113, such as a metallic foil wrap, wire spiral wrap or a braid or other assembly of drain wires, is disposed over the insulating layer 112 and provides an earth ground for the heater cable 100 while also transferring heat around the circumference of the heater 100.”)
an outer jacket surrounding the ground layer; and ( Paragraph [17] of Kazemi teaches “A thin polymer outer jacket 114 is disposed over the ground layer 113 and provides environmental protection; the outer jacket 114 may include reinforcing fibers to provide additional protection.”)
“an electrically-insulating buffer layer disposed between the ground layer and the heating element and in thermal contact with the heating element,.. and the buffer layer…. having a thermal conductivity greater than air at standard temperature and pressure.” (Kazemi teaches in paragraph [17] “An electrically insulating layer 112, typically a fluoropolymer, polyolefin, or other thermoplastic, is disposed over the heater core 106 and provides dielectric separation of the heater core 106 from the outer layers and the surface of the heater cable 100. The insulating layer 112 may be a wrap or extruded jacket”. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the ground layer, buffer layer between heater and ground layer, and a jacket surrounding ground layer as taught in Kazemi to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because “A ground layer 113, such as a metallic foil wrap, wire spiral wrap or a braid or other assembly of drain wires, is disposed over the insulating layer 112 and provides an earth ground for the heater cable 100 while also transferring heat around the circumference of the heater 100” as taught in paragraph [17] of Kazemi.
Kazemi does not explicitly teach the thermal conductivity of air and thermoplastic.
Thermal conductivity of air at 0 degrees C is 0.024 W/mK as evidenced in hyperphysics.
    PNG
    media_image3.png
    1017
    1752
    media_image3.png
    Greyscale

Screenshot of Hyperphysics teaches thermal conductivity of air
PTOnline teaches “Whereas unfilled thermoplastics have a thermal conductivity of around 0.2 W/mK (Watts/meter-°Kelvin), most thermally conductive plastic compounds typically have 10 to 50 times higher conductivity (1-10 W/mK). One firm, Cool Polymers, offers products with 100 to 500 times the conductivity of a base polymer (10-100 W/mK).”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to choose a thermoplastic from PTOnline that has a higher thermal conductivity than air. One of ordinary skill in the art would have been motivated to do so because “Many technological advances utilizing microelectronics would have been impossible without thermally conductive plastics, according to Miller of Cool Polymers. “This ability to control heat build-up, yet also provide lightweight, flexible, and low-cost applications will make these plastics one of the most important technological developments for decades to come”” as taught in PTOnline.)
Regarding claim 2,
“The assembly of claim 1, wherein the buffer layer further comprises one or more particulate additives disposed within the buffer layer so that the thermal conductivity of the buffer layer is greater than a thermal conductivity of the polymeric material; and wherein at least one particulate additive comprises one of alumina, boron nitride, carbon black, magnesium oxide, sand, silica, and glass.” (Kazemi teaches in paragraph [23] “the conductive layer 108 can be initially made up of a slurry loaded with conductive particles (e.g., carbon black particles). The slurry may be applied to the heater core 106 and/or the insulating layer 112”. Thus Kazemi teaches a buffer layer 112 that comprises carbon black particles.
 The limitation “that the thermal conductivity of the buffer layer is greater than a thermal conductivity of the polymeric material” describes thermal conductivity of a polymeric layer with thermally conductive additives. Since Kazemi teaches a buffer layer with conductive particles, it is implied that the thermal conductivity of this buffer layer is greater than that of a polymeric material.
 Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a buffer layer with thermally conductive particles as taught in Kazemi to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because “Among the most commonly used heat-conductive additives are graphite carbon fibers and ceramics such as aluminum nitride and boron nitride. Graphite fibers conduct electricity as well as heat, which suits them to applications where RFI shielding is required, such as hand-held communication devices. By contrast, the ceramic additives are electrically insulative. They are suited to applications that come into contact with electrical leads” as taught in PTOnline.)
Regarding claim 3,
“The assembly of claim 1, wherein the buffer layer is porous and incorporates at least one of voids and pockets containing trapped gasses.” (Kazemi teaches in paragraph [17] “The insulating layer 112 may be a wrap or extruded jacket, which may create one or more air gaps 110 between the heater core 106 and the insulating layer 112”. Here insulating layer 112 and air gaps 110 correspond to the buffer layer.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer with voids as taught in Kazemi to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because the insulating layer “provides dielectric separation of the heater core 106 from the outer layers and the surface of the heater cable 100” as taught in paragraph [17] of Kazemi.)
Regarding claim 4,
“The assembly of claim 1, wherein the buffer layer is applied to the assembly by pressure extrusion.” (This is a product by process claim. MPEP 2113-I teaches “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Kazemi teaches in paragraph [17] “The insulating layer 112 may be a wrap or extruded jacket”. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer with voids as taught in Kazemi to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because the insulating layer “provides dielectric separation of the heater core 106 from the outer layers and the surface of the heater cable 100” as taught in paragraph [17] of Kazemi.)
Regarding claim 5,
“The assembly of claim 4, wherein the melt point of the polymeric material is below a maximum operating temperature of the heating element,” ( The limitation is interpreted as the polymer material can be thermoplastic, grease, polyolefin as described in paragraph [37] of the original disclosure “The buffer layer 340 can be a gel-like substance, flexible polymer, elastomer, thermoplastic, a tractable polymer, or a grease that softens or melts below the operating temperature of the heating element. Specific materials include crosslinked and non-crosslinked polyolefin resins, such as filled polyethylene resin, or a high flow thermoplastic such as MFA 1041, as non-limiting examples.”
kazemi teaches in paragraph [17] that the polymeric layer is “typically a fluoropolymer, polyolefin, or other thermoplastic”.)
“the assembly further comprising an electrically insulating, thermally conductive inner jacket surrounding the heating element, the first and second supply wires, and the spacer, and physically separating the ground layer from the heating element.” ( The claim is interpreted as the buffer layer comprises inner jacket as described in paragraph [35] of the original disclosure “In this embodiment, the buffer layer 240 can be considered to replace an inner jacket (e.g., oval inner jacket 150 of FIGS. lA-1B) of the heater cable. The buffer layer 240 can comprise materials identical or similar to those typically used in an insulating or semiconductive inner jacket, and/or other materials suitable for a buffer layer as described herein. Thus, in one embodiment, the buffer layer 240 of FIG. 2 comprises the inner jacket 150 of the cable 100”. 
Kazemi teaches insulating layer 112 in Fig. 1. Paragraph [17] teaches “An electrically insulating layer 112, typically a fluoropolymer, polyolefin, or other thermoplastic, is disposed over the heater core 106 and provides dielectric separation of the heater core 106 from the outer layers and the surface of the heater cable 100.” Here insulating layer 112 corresponds to buffer layer comprising inner jacket.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer as taught in Kazemi to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because the insulating layer “provides dielectric separation of the heater core 106 from the outer layers and the surface of the heater cable 100” as taught in paragraph [17] of Kazemi.)
Regarding claim 6,
“The assembly of claim 5, wherein the inner jacket is applied to the assembly by vacuum extrusion,” (This is a product by process claim. MPEP 2113-I teaches “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Kazemi teaches in paragraph [17] “The insulating layer 112 may be a wrap or extruded jacket”.)
“the inner jacket partially filling the gaps and contacting the heating element, and wherein the buffer layer is applied within the gaps to completely fill the gaps.” (Column 9, lines 15-20 in Kamath teaches “In assembling the novel heaters, the presence of voids is preferably avoided, and a Polysiloxane grease or other thermal conductor can be used to fill any voids.” Here Polysiloxane grease or other thermal conductor corresponds to the buffer layer.
Kamath does not explicitly teach an inner jacket with gaps.
Kazemi teaches jacket 112 contacting heating element and having gap 110. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer as taught in Kazemi to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because the insulating layer “provides dielectric separation of the heater core 106 from the outer layers and the surface of the heater cable 100” as taught in paragraph [17] of Kazemi.)
Regarding claim 9,
“The assembly of claim 1, wherein at least a portion of the buffer layer is applied to the assembly by vacuum extrusion.” (This is a product by process claim. MPEP 2113-I teaches “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Kazemi teaches in paragraph [17] “An electrically insulating layer 112” wherein layer 112 is a buffer layer.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer as taught in Kazemi to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because the insulating layer “provides dielectric separation of the heater core 106 from the outer layers and the surface of the heater cable 100” as taught in paragraph [17] of Kazemi.)
Claim(s) 7-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, Kazemi, PTOnline, and Hyperphysics as applied to claims 1-6, and 9 above, and further in view of Kiss et al., US 20160105930 (hereafter Kiss).
Regarding claim 7, 
“The assembly of claim 6, wherein the buffer layer surrounds the inner jacket.” (Primary combination of references does not explicitly teach a buffer layer surrounding inner jacket.

    PNG
    media_image4.png
    448
    738
    media_image4.png
    Greyscale

Fig. 7 of Kiss teaches self-regulating heater

    PNG
    media_image5.png
    515
    743
    media_image5.png
    Greyscale

Fig. 8 of Kiss teaches self-regulating heater
Kiss teaches self-regulating heater cables. Thus Kiss is from the same field as the instant claim. Kiss teaches in Fig. 8 and  paragraph [45-46]  “A jacket can be formed from several layers,…. An inner conductive layer 82 can be a metallic foil or other suitable conductive film that is wrapped (as shown) or otherwise disposed over the twisted pair of bus wires 72, 74. …The wrapping of the inner conductive layer 82 can define the interstitial spaces 92 between the first bus wire 72, the second bus wire 74, and the inner conductive layer 82. The interstitial spaces 92 can be voids or can be filled with an interstitial filler as described above…. A dielectric layer 84 can be wrapped (as shown) or otherwise disposed over the inner conductive layer 82. A second conductive layer 86 can be wrapped or otherwise disposed over the dielectric layer 84.” Here inner layer 82 corresponds to the inner jacket and dielectric layer 84 corresponds to the buffer layer.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer and inner jacket as taught in Kiss to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because “the heater cable 300 can also be configured to have other cross-sectional shapes, such as a round shape, an oval shape, or other shape required for a given application. In one embodiment, a filling material (not shown) can be used to provide structural support within the heater cable 300 to shape the cable into an alternate shape, such as a rounded shape. In one example, the filler material can be inserted into the interstitial space 92 to modify the shape of the heater cable 300. In an alternate embodiment, the filling material can be inserted between one or more layers of the jacket. For example, the filling material can be inserted between inner conductive layer 82 and the internal surface of the dielectric layer 84, between the dielectric layer 84 and the second conductive layer 86, between the second conductive layer 86 and the outer jacket layer 88, or any combination thereof. Further, the filler material can be placed between any of the layers discussed above, as well as in the interstitial space 92. In one embodiment, the filler material can be an electrically and/or thermally conductive material, an electronically and/or thermally non-conductive material, or a combination thereof. Generally, the filling material is be selected based on requirements of the heater cable 300 application” as taught in paragraph [47-48] in Kiss.)
Regarding claim 8,
“The assembly of claim 5, wherein the buffer layer is applied in the gaps and fills the gaps, and wherein the inner jacket is applied over the buffer layer by vacuum extrusion.” ( The limitation “by vacuum extrusion” is a product by process claim. MPEP 2113-I teaches “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Kiss teaches in paragraph [46] “A dielectric layer 84 can be wrapped (as shown) or otherwise disposed over the inner conductive layer 82. Alternatively, the inner conductive layer 82 can be omitted,…The dielectric layer can be an electrically insulating material …A second conductive layer 86 can be wrapped or otherwise disposed over the dielectric layer 84.” Here dielectric layer 84 corresponds to buffer layer and conductive layer 86 corresponds to inner jacket. 
Paragraph [48] further teaches “a first filling material type can be used in the interstitial space 92, and a second filling material type can be used between the layers 82, 84, 86, 88. Further, different filling material types can be used between each of the layers 82, 84, 86, 88 as well as the interstitial space 92.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer and inner jacket as taught in Kiss to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because “the heater cable 300 can also be configured to have other cross-sectional shapes, such as a round shape, an oval shape, or other shape required for a given application. In one embodiment, a filling material (not shown) can be used to provide structural support within the heater cable 300 to shape the cable into an alternate shape, such as a rounded shape. In one example, the filler material can be inserted into the interstitial space 92 to modify the shape of the heater cable 300. In an alternate embodiment, the filling material can be inserted between one or more layers of the jacket. For example, the filling material can be inserted between inner conductive layer 82 and the internal surface of the dielectric layer 84, between the dielectric layer 84 and the second conductive layer 86, between the second conductive layer 86 and the outer jacket layer 88, or any combination thereof. Further, the filler material can be placed between any of the layers discussed above, as well as in the interstitial space 92. In one embodiment, the filler material can be an electrically and/or thermally conductive material, an electronically and/or thermally non-conductive material, or a combination thereof. Generally, the filling material is be selected based on requirements of the heater cable 300 application” as taught in paragraph [47-48] in Kiss.)
Regarding claim 10,
“The assembly of claim 9, wherein the buffer layer comprises: a first buffer layer comprising a plurality of fibers disposed in the gaps and filling the gaps and spirally wound around the spacer and the first and second supply wires approximate the heating element; and a second buffer layer applied by vacuum extrusion over the spacer, the first and second supply wires, the heating element, and the first buffer layer.” ( The limitation “by vacuum extrusion” is a product by process claim. MPEP 2113-I teaches “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The claim is interpreted as the buffer layer comprises multiple layers. 
Kiss teaches in paragraph [45-46] that  “A jacket can be formed from several layers,…A dielectric layer 84 can be wrapped (as shown) or otherwise disposed over the inner conductive layer 82. Alternatively, the inner conductive layer 82 can be omitted,…A second conductive layer 86 can be wrapped or otherwise disposed over the dielectric layer 84.” Kiss teaches in paragraph [47] “the filling material can be inserted between one or more layers of the jacket… Further, the filler material can be placed between any of the layers discussed above, as well as in the interstitial space 92.” Paragraph [48] teaches “Other filling materials such as, glass fiber, glass bead, metallic powder, metallic fiber, ceramic powder, ceramic fiber, and the like, and combinations of such suitable materials can also be used as the filling material.”
Here jacket corresponds to buffer layer.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the buffer layer as taught in Kiss to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because “the heater cable 300 can also be configured to have other cross-sectional shapes, such as a round shape, an oval shape, or other shape required for a given application. In one embodiment, a filling material (not shown) can be used to provide structural support within the heater cable 300 to shape the cable into an alternate shape, such as a rounded shape. In one example, the filler material can be inserted into the interstitial space 92 to modify the shape of the heater cable 300. In an alternate embodiment, the filling material can be inserted between one or more layers of the jacket” as taught in paragraph [47-48] in Kiss.)
Regarding claim 11,
“The assembly of claim 1, wherein the buffer layer comprises a plurality of fibers disposed in the gaps and filling the gaps and spirally wound around the spacer and the first and second supply wires approximate the heating element.” (Similar scope to claim 10 and therefore rejected under the same argument.)
Regarding claim 12,
“The assembly of claim 11, further comprising an electrically insulating, thermally conductive inner jacket surrounding the heating element, the first and second supply wires, and the spacer, and physically separating the ground layer from the heating element.” (Kiss teaches dielectric layer 84 as inner jacket and conductive layer 86 as ground layer in Fig. 8.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the inner jacket as taught in Kiss to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because “the heater cable 300 can also be configured to have other cross-sectional shapes, such as a round shape, an oval shape, or other shape required for a given application. In one embodiment, a filling material (not shown) can be used to provide structural support within the heater cable 300 to shape the cable into an alternate shape, such as a rounded shape. In one example, the filler material can be inserted into the interstitial space 92 to modify the shape of the heater cable 300. In an alternate embodiment, the filling material can be inserted between one or more layers of the jacket” as taught in paragraph [47-48] in Kiss.)
Regarding claim 13,
“The assembly of claim 12, wherein the inner jacket is applied to the assembly by vacuum extrusion.” (This is a product by process claim. MPEP 2113-I teaches “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Kiss teaches dielectric layer 84 as inner jacket and conductive layer 86 as ground layer in Fig. 8.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the inner jacket as taught in Kiss to the heater in Kamath. One of ordinary skill in the art would have been motivated to do so because “the heater cable 300 can also be configured to have other cross-sectional shapes, such as a round shape, an oval shape, or other shape required for a given application. In one embodiment, a filling material (not shown) can be used to provide structural support within the heater cable 300 to shape the cable into an alternate shape, such as a rounded shape. In one example, the filler material can be inserted into the interstitial space 92 to modify the shape of the heater cable 300. In an alternate embodiment, the filling material can be inserted between one or more layers of the jacket” as taught in paragraph [47-48] in Kiss.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 10470251 (hereafter ‘251) in view of Kamath, Hyperphysics, and PTOnline.
Table 1
Instant Claim 1 (16/914187; 09/12/2022)
Reference ‘251
A self-regulating heater cable assembly, the assembly comprising:
(claim 7) A self-regulating heater cable comprising:
first and second power supply wires configured to carry electrical power and separated by a solid electrically insulating spacer;
(claim 1) a first bus wire and a second bus wire parallel to the first bus wire,
a self-regulating heating element in electrical contact with the first and second power supply wires and converting electric current into thermal energy when the first and second power supply wires are energized,
a heater core extending the length of the heater cable and comprising a positive temperature coefficient (PTC) semiconductive polymer, the heater core encapsulating and spacing apart the first and second bus wires and dissipating, to a surrounding environment as heat, a current applied to one or both of the first bus wire and the second bus wire;
the heating element being spirally wound around the first and second supply wires and the spacer, and having a spacing that creates gaps between consecutive windings of the heating element;

a conductive ground layer that couples the heater cable to electric ground, the ground layer surrounding and physically separated from the heating element and the first and second supply wires;
Claim 4. a ground layer disposed over the insulating layer and providing an earth ground for the heater cable;
an outer jacket surrounding the ground layer; and
Claim 4. an outer jacket disposed over the group layer and forming an exterior surface of the heater cable, the exterior surface exposed to the surrounding environment.
an electrically-insulating buffer layer disposed between the ground layer and the heating element and in thermal contact with the heating element, the buffer layer filling the gaps between the windings of the heating element, and the buffer layer comprising a polymeric material and having a thermal conductivity greater than air at standard temperature and pressure.
Claim 4. an insulating layer disposed over the conductive layer and over the heater core and providing a dielectric separation to the heater core;

‘251 does not explicitly teach 
“wires…separated by a solid electrically insulating spacer;…
the heating element being spirally wound around the first and second supply wires and the spacer, and having a spacing that creates gaps between consecutive windings of the heating element;…
the ground layer surrounding and physically separated from the heating element and the first and second supply wires;…
the buffer layer filling the gaps between the windings of the heating element, and the buffer layer comprising a polymeric material and having a thermal conductivity greater than air at standard temperature and pressure.”
“the ground layer surrounding and physically separated from the heating element and the first and second supply wires”(‘251 teaches “an insulating layer disposed over the conductive layer and over the heater core and providing a dielectric separation to the heater core ;a ground layer disposed over the insulating layer” in claim 4. Thus it is implied that the ground layer is surrounding and physically separated from the heating element and supply wires.)
“wires…separated by a solid electrically insulating spacer;…”( Kamath teaches in Column 5, lines 50-56 “the separator strip electrically insulates the conductors from each other so that, when the conductors are connected to a power source, all the current passing between the conductors passes through the heating strip or strips. Such a separator strip can consist essentially of insulating material.”)
“the heating element being spirally wound around the first and second supply wires and the spacer, and having a spacing that creates gaps between consecutive windings of the heating element;…” (Fig. 1 of Kamath)
“the buffer layer filling the gaps between the windings of the heating element,.. and the buffer layer comprising a polymeric material”(Column 9, lines 15-20 in Kamath teaches “In assembling the novel heaters, the presence of voids is preferably avoided, and a Polysiloxane grease or other thermal conductor can be used to fill any voids.” Here Polysiloxane grease or other thermal conductor corresponds to the buffer layer. Since, the grease is used to fill any voids, it is implied that it fills the voids between the windings of the heating strip. Here Polysiloxane corresponds to polymer.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the separating strip, winding heater, and a polymeric buffer layer to fill in the gaps as taught in Kamath to the heater in ‘251. One of ordinary skill in the art would have been motivated to do so because “the separator strip electrically insulates the conductors from each other so that, when the conductors are connected to a power source, all the current passing between the conductors passes through the heating strip or strips. Such a separator strip can consist essentially of insulating material” as taught in column 5, lines 50-55 in Kamath.)
“and the buffer layer …having a thermal conductivity greater than air at standard temperature and pressure.” (Primary combination of references does not explicitly teach the thermal conductivity of air and thermoplastic.
Thermal conductivity of air at 0 degrees C is 0.024 W/mK as evidenced in hyperphysics.
    PNG
    media_image3.png
    1017
    1752
    media_image3.png
    Greyscale

PTOnline teaches “Whereas unfilled thermoplastics have a thermal conductivity of around 0.2 W/mK (Watts/meter-°Kelvin), most thermally conductive plastic compounds typically have 10 to 50 times higher conductivity (1-10 W/mK). One firm, Cool Polymers, offers products with 100 to 500 times the conductivity of a base polymer (10-100 W/mK).”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to choose a thermoplastic from PTOnline that has a higher thermal conductivity than air for the heater in ‘251. One of ordinary skill in the art would have been motivated to do so because “Many technological advances utilizing microelectronics would have been impossible without thermally conductive plastics, according to Miller of Cool Polymers. “This ability to control heat build-up, yet also provide lightweight, flexible, and low-cost applications will make these plastics one of the most important technological developments for decades to come”” as taught in PTOnline.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761